UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) [X] Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended October 26, 2007 or [] Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 0-19806 CYBERONICS, INC. (Exact name of registrant as specified in its charter) Delaware 76-0236465 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 100 Cyberonics Boulevard Houston, Texas 77058 (Address of principal executive offices) (Zip Code) (281) 228-7200 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer.See definition of“accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filerx Non-accelerated filero Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes¨ Nox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at November 23, 2007 Common Stock $0.01 par value 27,333,086 1 CYBERONICS, INC. INDEX PAGE NO. PARTI. FINANCIAL INFORMATION Item 1 Financial Statements: Consolidated Balance SheetsOctober 26, 2007 (Unaudited) and April 27, 2007 3 Consolidated Statements of Operations (Unaudited) Thirteen and Twenty-Six Weeks ended October 26, 2007 and October 27, 2006 4 Consolidated Statements of Cash Flows (Unaudited)Twenty-Six Weeks ended October 26, 2007 and October 27, 2006 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3 Quantitative and Qualitative Disclosures About Market Risk 29 Item 4 Controls and Procedures 29 PART II.OTHER INFORMATION Item 1 Legal Proceedings 30 Item 1A Risk Factors 30 Item 4 Submission of Matters to a Vote of Security Holders 30 Item 6 Exhibits 31 2 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CYBERONICS, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS October 26, 2007 April 27, 2007 (Unaudited) ASSETS Current Assets: Cash and cash equivalents $ 84,286,538 $ 84,804,876 Restricted cash 1,000,000 1,000,000 Accounts receivable, net of allowances of $264,767 and $308,083, respectively 17,849,361 18,914,206 Inventories 15,444,426 17,580,830 Other current assets 2,645,363 3,127,345 Total Current Assets 121,225,688 125,427,257 Property and equipment, net of accumulated depreciation of $21,001,246 and $19,606,513, respectively 6,817,736 8,028,037 Other assets 3,775,307 4,189,589 Total Assets $ 131,818,731 $ 137,644,883 LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities: Line of credit $ 7,500,000 $ 7,500,000 Accounts payable 3,121,617 5,951,931 Accrued liabilities 13,657,257 14,844,266 Convertible notes 125,000,000 125,000,000 Other 57,110 115,731 Total Current Liabilities 149,335,984 153,411,928 Long-Term Liabilities: Other 266,628 295,184 Total Long-Term Liabilities 266,628 295,184 Total Liabilities 149,602,612 153,707,112 Commitments and Contingencies Stockholders' Deficit: Preferred Stock, $.01 par value per share; 2,500,000 shares authorized; no shares issued and outstanding –– –– Common stock, $.01 par value per share; 50,000,000 shares authorized; 27,596,436 shares issued and 27,288,824 shares outstanding at October 26, 2007; and 26,701,054 shares issued and 26,400,054 shares outstanding at April 27, 2007, respectively 275,964 267,011 Additional paid-in capital 276,294,057 265,608,804 Common stock warrants 25,200,000 25,200,000 Hedges on convertible notes (38,200,000 ) (38,200,000 ) Treasury stock, 307,612 and 301,000 common shares at October 26, 2007 and April 27, 2007, respectively, at cost (10,108,513 ) (9,993,200 ) Accumulated other comprehensive loss (97,914 ) (298,588 ) Accumulated deficit (271,147,475 ) (258,646,256 ) Total Stockholders' Deficit (17,783,881 ) (16,062,229 ) Total Liabilities and Stockholders' Deficit $ 131,818,731 $ 137,644,883 See accompanying Notes to Consolidated Financial Statements (Unaudited). 3 CYBERONICS, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Thirteen Weeks Ended For the Twenty-Six Weeks Ended October 26, 2007 October 27, 2006 October 26, 2007 October 27, 2006 Net sales $ 28,946,696 $ 34,140,796 $ 58,022,165 $ 67,872,316 Cost of sales 4,576,104 3,803,946 10,127,871 7,605,274 Gross Profit 24,370,592 30,336,850 47,894,294 60,267,042 Operating Expenses: Selling, general and administrative 22,092,842 35,618,714 47,217,935 67,004,619 Research and development 5,886,095 6,974,403 12,193,818 13,927,960 Total Operating Expenses 27,978,937 42,593,117 59,411,753 80,932,579 Loss From Operations (3,608,345 ) (12,256,267 ) (11,517,459 ) (20,665,537 ) Interest income 1,032,800 1,240,760 2,150,031 2,418,718 Interest expense (1,402,789 ) (1,444,318 ) (2,799,996 ) (2,795,941 ) Other income (expense), net (83,664 ) 7,056 (41,098 ) 76,256 Loss before income taxes (4,061,998 ) (12,452,769 ) (12,208,522 ) (20,966,504 ) Income tax expense 15,342 40,934 32,281 60,586 NetLoss $ (4,077,340 ) $ (12,493,703 ) $ (12,240,803 ) $ (21,027,090 ) Basic loss per share $ (0.15 ) $ (0.49 ) $ (0.46 ) $ (0.83 ) Diluted loss per share $ (0.15 ) $ (0.49 ) $ (0.46 ) $ (0.83 ) Shares used in computing basic loss per share 26,529,485 25,418,018 26,441,601 25,366,234 Shares used in computing diluted loss per share 26,529,485 25,418,018 26,441,601 25,366,234 See accompanying Notes to Consolidated Financial Statements (Unaudited). 4 CYBERONICS, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Twenty-Six Weeks Ended October 26, 2007 October 27, 2006 Cash Flow From Operating Activities: Net loss $ (12,240,803 ) $ (21,027,090 ) Non-cash items included in net loss: Depreciation and amortization 1,707,179 1,879,445 Loss on disposal of assets 1,483 11,773 Unrealized loss in foreign currency transactions 69,156 67,016 Stock-based compensation 5,846,173 9,202,635 Amortization of financing costs 390,669 390,970 Other non-cash items 18,215 47,659 Changes in operating assets and liabilities: Accounts receivable, net 1,298,991 1,345,568 Inventories 2,121,000 (1,437,140 ) Other current assets 499,521 3,016,306 Other assets, net 95,477 120,146 Accounts payable and accrued liabilities (4,731,131 ) 2,213,534 Other 6,828 (156,706 ) Net cash used in operating activities (4,917,242 ) (4,325,884 ) Cash Flow From Investing Activities: Purchases of property and equipment (512,219 ) (801,220 ) Net cash used in investing activities (512,219 ) (801,220 ) Cash Flow From Financing Activities: Increase in borrowing against line of credit –– 5,000,000 Payments on financing obligations (58,620 ) (129,212 ) Additional costs related to convertible notes –– (3,557 ) Proceeds from issuance of common stock 5,098,790 2,065,020 Purchase of treasury stock (115,313 ) –– Net cash provided by financing activities 4,924,857 6,932,251 Effect of exchange rate changes on cash and cash equivalents (13,734 ) (177,599 ) Net increase (decrease) in cash and cash equivalents (518,338 ) 1,627,548 Cash and cash equivalents at beginning of period 84,804,876 92,355,071 Cash and cash equivalents at end of period $ 84,286,538 $ 93,982,619 Supplementary Disclosures of Cash Flow Information: Cash paid for interest $ 2,698,088 $ 2,329,637 Cash paid for income taxes $ 30,812 $ 40,629 See accompanying Notes to Consolidated Financial Statements (Unaudited). 5 CYBERONICS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) October 26, 2007 Note 1.Basis of Presentation The accompanying unaudited consolidated financial statements of Cyberonics, Inc. (“Cyberonics”) have been prepared on a going concern basis in accordance with accounting principles generally accepted in the United States of America (“U.S.”) for interim financial information, and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the U.S. for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the thirteen and twenty-six weeks ended October 26, 2007 are not necessarily indicative of the results that may be expected for any other interim period or the full year ending April 25, 2008. The financial information presented herein should be read in conjunction with the audited consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the period ended April 27, 2007 (“2007 Form 10-K”). Note 2.Going Concern The accompanying consolidated financial statements have been prepared assuming that we will continue as a going concern. Since inception, we have incurred an accumulated deficit of approximately $271million. We have incurred substantial expenses, primarily for research and development activities that include product and process development, clinical trials and related regulatory activities, sales and marketing activities, manufacturing start-up costs and systems infrastructure. For the fiscal years ended April27, 2007 and April28, 2006, we had a net loss of $51.2million and $59.1million, respectively. To fund our future operations, we incurred additional indebtedness through the issuance of $125.0million of senior subordinated convertible notes in September 2005 (“Convertible Notes”) and the establishment of a $40.0million line of credit under a credit agreement (“Credit Agreement”). In July 2006, we received a notice of default and demand letter (“Notice of Default”) from Wells Fargo Bank, National Association (the “Trustee”), pursuant to which the Trustee asserted that we were in default of our obligations under the Indenture dated September27, 2005 (“Indenture”), between us, as issuer, and the Trustee, as trustee, with respect to our Convertible Notes, as a result of our failure (1)to file with the Securities and Exchange Commission (“SEC”) our Annual Report on Form10-K for the fiscal year ended April28, 2006 (“2006 Form10-K”) by July12, 2006 and (2)to deliver a copy of the 2006 Form10-K to the Trustee by July27, 2006. In October 2006, we received a notice of acceleration and demand letter (“Notice of Acceleration”) from the Trustee informing us that, pursuant to the Indenture, the Trustee declared the Convertible Notes due and payable at their principal amount, together with accrued and unpaid interest, and fees and expenses, and demanding that principal, interest, fees and expenses under the Convertible Notes be paid to the Trustee immediately. We believe that no default occurred under the Indenture and, on June13, 2007, a federal district court granted our motion for summary judgment and declared that no default occurred under the Indenture. The Trustee appealed the federal district court’s decision to the U.S. Court of Appeals for the Fifth Circuit. If the court of appeals reverses the district court’s decision and determines that a default occurred under the Indenture, then all unpaid principal and accrued interest on the outstanding Convertible Notes could be due and payable. Accordingly, until this matter is resolved, we have included them as a current liability on our Consolidated Balance Sheets as of October 26, 2007 and April27, 2007. In addition, if an event of default has occurred under the Indenture, we would also be in default of the Credit Agreement.As of October 26, 2007, we had an outstanding balance of $7.5 million.If principal and interest on our indebtedness must be repaid immediately, we would not have the cash resources available to repay the debt.In this event, if we were not able to renegotiate the terms of the Indenture or to secure additional financing, this could raise substantial doubt regarding our ability to continue as a going concern. The accompanying consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. 6 Note 3.Stock Incentive and Purchase Plan Stock Options.We adopted Statement of Financial Accounting Standards Board (“FAS”) No. 123 (revised 2004), “Share-Based Payment” (“FAS 123(R)”) effective April 29, 2006, which was the first day of our fiscal year 2007, using the Black-Scholes option pricing model and the Modified Prospective Method which requires compensation cost to be recognized for grants issued after the adoption date and the unvested portion of grants issued prior to the adoption date. In fiscal year 2007, the Audit Committee of our Board of Directors concluded that certain stock options were issued at prices that were not consistent with the fair market value applicable on the date of grant. Section 409A of the Internal Revenue Code (“IRC”) imposes an excise tax and interest penalties on a grantee’s gain from the exercise of a stock option granted with an exercise price less than the fair market value of the common stock on the date of the grant. The excise tax applies only to that portion of a grant that vests after December 31, 2004; however, any grants that vested after December 31, 2004 and were exercised on or before December 31, 2005 are exempt from the excise tax.The regulations under Section 409A permit a grantee to avoid the excise tax by adjusting the exercise price for an affected grant up to the fair market value on the date of the grant. In July 2007, we closed a tender offer to the employees who had stock options that were subject to the excise tax and interest penalties under Section 409A.As a result of the tender offer, we replaced or amended 225 grants of approximately 133 employees impacting options to purchase approximately 370,000 shares at a total cost of approximately $570,000 of which approximately $288,000 represented additional expense that was recorded during the twenty-six weeks ended October 26, 2007.The balance was recorded against additional paid in capital. We erroneously omitted four stock option grants that were made to employees who were not Section 16 officers at the time of the grant. In October 2007, we implemented the adjustments for the grants omitted from the tender offer. As a result of these adjustments, we replaced or amended four grants of two employees impacting options to purchase approximately 11,000 shares at a total cost of approximately $46,000 of which approximately $18,000 represented additional expense which was recorded during the period ended October 26, 2007.The balance was recorded against additional paid in capital. We also erroneously omitted one stock option grant made to Richard L. Rudolph, M.D., Vice President, Clinical and Medical Affairs and Regulatory and Chief Medical Officer,a Section 16 officer at the time of the grant.Section 409A required that the adjustments to stock option grants to Section 16 officers be implemented prior to December 31, 2006,and with the exception of one stock option grant issued to Dr. Rudolph, we implemented the adjustments for all affected grants to Section 16 officers in December 2006. In August 2007, the Compensation Committee of the Board of Directors authorized us to address Dr. Rudolph’s omitted stock option grant by paying him on an annual basis an amount representing the federal excise tax and interest liability, if any, due under Section 409A for the unadjusted stock option grant, all on a grossed-up basis.Said payment will be payable on April 1 of the calendar year following the end of the tax year in which the 409A tax liability is incurred.During the quarter ended October 26, 2007, we recorded approximately $45,000 of additional expense related to this grant. Effective as ofAugust 1, 2007, Mr. Michael A. Cheney resigned his position as Vice President, Marketing. On August 3, 2007, the Compensation Committee of the Board of Directors resolved to amend Mr. Cheney’s stock option grants authorizing an extension to the period allowed for exercising his vested stock options applicable to four grants from 90 days from the date of his resignation to 130 days.The modification affected four options to purchase approximately 108,000 shares and resulted in additional expense of approximately $19,000 which was recorded during the period ended October 26, 2007. Restricted Stock, Restricted Stock Units and Other Share-Based Awards. We may grant restricted stock, restricted stock units or stock awards to certain employees and directors.The shares typically vest over a period of one to five years from the date of issue. During the thirteen weeks ended October 26, 2007, we executed restricted stock agreements with Daniel J. Moore as President and Chief Executive Officer (“CEO”), Gregory H. Browne as Vice President, Finance and Chief Financial Officer (“CFO”) and James A. Reinstein as Vice President, Sales and Marketing and General Manager, International. Under the terms of their employment agreements, Messrs. Moore, Browne and Reinstein received 125,000, 30,000 and 50,000 performance-based shares, respectively, with the performance conditions agreed upon by the respective individuals and the Compensation Committee of our Board of Directors.The restricted stock agreements provide that the shares are subject to forfeiture unless, within the five-year period commencing on the date of the grant, the following conditions (the "Forfeiture Conditions") are met: 7 · As to 25% of the shares, the following two conditions are met: (i) our cumulative net income in accordance with U.S. Generally Accepted Accounting Principles ("GAAP") and before extraordinary items ("Net Income") for four consecutive fiscal quarters exceeds a specified target amount, and (ii) our Net Income for the fourth of such four consecutive fiscal quarters exceeds a specified target amount; · As to 25% of the shares, the sum of four consecutive fiscal quarters of our net sales exceeds the sum of the previous four consecutive fiscal quarters of net sales, commencing after fiscal 2007, by a specified target percentage; · As to 25% of the shares, for a fiscal year after fiscal 2008, the following three conditions are met: (i) our net sales amount grows by not less than a specified target percentage over the net sales amount for the prior fiscal year, (ii) our earnings per share amount on a fully diluted basis, in accordance with GAAP and before extraordinary items ("Earnings Per Share"), grows by not less than a specified target percentage, which must be higher on a percentage basis than our net sales amount growth for the same period, over the Earnings Per Share for the prior fiscal year, and (iii) the sum of the percentages for net sales amount growth and Earnings Per Share growth is equal to or greater than a specified target percentage; provided that, for the prior fiscal year against which performance of conditions (i), (ii), and (iii) are measured, we report Earnings Per Share in excess of a specified target amount; and · As to 25% of the shares, the 65-day moving average of the closing price of our common stock, as adjusted for any splits and as reported by NASDAQ or another exchange acceptable to the Compensation Committee, exceeds a specified target price. Calculation of the associated non-cash compensation expense requires judgment as to several factors, including timing and likelihood of achieving both profitability and revenue growth. With respect to those shares issued with vesting dependent on achievement of a certain stock price, we utilize a Monte Carlo simulation for establishing the appropriate fair value and derived service period.The calculation of grant date fair market value and derived service period requires judgment, as several of the factors used must be estimated, including stock price volatility. During the thirteen and twenty-six weeks ended October 26, 2007, we granted a total of 282,500 and 555,100 restricted shares, respectively, to officers, directors and employees at a weighted average fair market value of $13.53 and $16.28, respectively. Our net loss for the thirteen weeks ended October 26, 2007 and October 27, 2006 includes $2.6 million and $4.4 million, respectively, of stock-based compensation expense.Our net loss for the twenty-six weeks ended October 26, 2007 and October 27, 2006 includes $6.3 million and $9.2 million, respectively, of stock-based compensation expense.Because of our net operating losses, our deferred tax benefits related to our stock-based compensation expense are offset with a valuation allowance.In addition, because of our net operating losses, our current tax benefits related to all of our stock-based compensation arrangements are unrealized and unrecognized. As of October 26, 2007, unrecognized compensation expense related to unvested stock options was $10.8 million and is expected to be recognized over a weighted average period of 2.4 years.Unamortized compensation expense related to restricted shares was $8.3 million and is expected to vest over a weighted average period of 3.7 years. Nonvested restricted stock is issued to grantees on the date of the grant, entitling them to dividends, if any, and voting rights for their respective shares.Sale or transfer of the shares is restricted until they are vested. The fair market value of the restricted shares at grant date is amortized ratably over the requisite service period, which is typically one to five years. Employee Stock Purchase Plan. Under our 1991 Employee Stock Purchase Plan (“Stock Purchase Plan”), 950,000 shares of our common stock have been reserved for issuance. Subject to certain limits, the Stock Purchase Plan allows eligible employees to purchase shares of our common stock through payroll deductions of up to 15% of their respective current compensation at a price equaling 95% of the fair market value of our common stock on the last business day of the purchase period. Purchase periods, under provisions of the Stock Purchase Plan, are six months in length and begin on the first business days of June and December.As of October 26, 2007, 412,440 shares remain available for future issuances under the Stock Purchase Plan.No compensation expense is recorded for the Stock Purchase Plan. 8 Note 4.Inventories. Inventories consist of the following: October 26, 2007 April 27, 2007 (Unaudited) Raw materials and components $ 8,984,133 $ 9,205,449 Finished goods 5,391,435 6,702,196 Work-in-process 1,068,858 1,673,185 $ 15,444,426 $ 17,580,830 Note 5.Line of Credit On January13, 2006, we established the $40.0million revolving line of credit under the Credit Agreement with MerrillLynch Capital, a division of Merrill Lynch Business Financial Services Inc. (“Administrative Agent”) and the lenders who are party thereto (“Lenders”). The Credit Agreement has a three-year term ending January13, 2009 and is collateralized by accounts receivable, inventory, subsidiary stock, general intangibles, equipment and other collateral. The collateral does not include our intellectual property and provides the lender with limited rights and remedies relative to the funds raised in our September 2005 Convertible Notes offering. Pursuant to the terms of the Credit Agreement, we agreed to maintain a minimum liquidity of $25.0million, which is defined as the sum of the revolving loan limit minus the revolving loan outstanding plus the unrestricted cash and cash equivalent balances, and to provide periodic certifications of compliance in connection with the Credit Agreement. The amount available under the Credit Agreement is limited to 85% of the eligible accounts receivable and a portion of eligible inventory. As of October 26, 2007, our available borrowing capacity was approximately $17.1million with a loan balance of $7.5million. Interest is payable at a base rate offered for loans in United States dollars for the period of one month under the British Bankers Association LIBOR rates, plus a base margin rate of 1.75% on the greater of the outstanding loan balance or the minimum agreed-upon loan balance. The rates effective as of October 26, 2007 were a LIBOR rate of 4.87% and a base rate margin of 1.75% for a combined rate of 6.62%. The minimum loan balance is $10.0million through January13, 2009. The fees associated with the credit facility include a one-time commitment fee of $400,000, a collateral fee ranging from 0.25%to 1% of the outstanding loan balance and other usual and customary fees associated with this type of facility. Beginning in July 2006, we entered into a series of consent and amendment agreements with the Administrative Agent and Lenders providing that certain events would not constitute a default under the Credit Agreement. These events include, among other events,our receipt of the Notice of Default from the Trustee in connection with the Indenture as a result of our failure to file timely and deliver our 2006 Form10-K as purportedly required by the Indenture, so long as there is no determination by a court, and we do not otherwise acknowledge, that a default has occurred under the Indenture. The most recent Consent and Amendment Agreement dated December 29, 2006 further provided that our borrowing under the line of creditwas limited to $7.5million. As of October 26, 2007, the Trustee removed this limitation on our borrowing.As of October 26, 2007, loans aggregating $7.5million in principal amount were outstanding under the Credit Agreement.Because the limitation was removed, and subsequent to October 26, 2007, we increased our loan balance by $2.5 million to $10.0 million, the agreed- upon minimum loan balance as defined in the Credit Agreement. The facility also provides that if the facility is terminated for any reason from the date of this report to January 13, 2008, we will be obligated to pay the lenders a fee equal to two percent (2%) of the $40.0 million revolving line of credit.If the facility is terminated for any reason between January 14, 2008 and January 13, 2009, we will be obligated to pay the Lenders a fee equal to one percent (1%) of the $40.0 million revolving line of credit. 9 Note 6.Accrued Liabilities Accrued liabilities are as follows: October 26, 2007 April 27, 2007 (Unaudited) Payroll and other compensation $ 6,074,662 $ 7,279,726 Clinical costs 2,577,355 2,746,677 Tax Accruals 948,753 807,909 Royalties 860,893 922,221 Other 3,195,594 3,087,733 $ 13,657,257 $ 14,844,266 Note 7.Warranties We offer warranties on our leads and generators for one to two years from the date of implantation, depending on the product in question. We provide at the time of shipment for costs estimated to be incurred under our product warranties.Provisions for warranty expenses are made based upon projected product warranty claims. Changes in our liability for product warranties during the thirteen and twenty-six weeks ended October 26, 2007 and October 27, 2006 are recorded under accrued liabilities and are as follows: For the Thirteen Weeks Ended For the Twenty-Six Weeks Ended October 26, 2007 October 27, 2006 October 26, 2007 October 27, 2006 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Balance at the beginning of the period $ 89,709 $ 73,171 $ 68,822 $ 46,991 Warranty expense (credit) recognized (9,589 ) (7,597 ) 11,948 20,608 Warranty settled — — (650 ) (2,025 ) Balance at the end of the period $ 80,120 $ 65,574 $ 80,120 $ 65,574 Note8.Convertible Notes On September27, 2005, we issued $125.0million of Convertible Notes. Interest on the Convertible Notes at the rate of 3% per year on the principal amount is payable semi-annually in arrears in cash on March 27 and September 27 of each year beginning March27, 2006. The Convertible Notes are unsecured and subordinated to all of our existing and future senior debt and equal in right of payment with our existing and future senior subordinated debt. Holders may convert their Convertible Notes, which were issued in the form of $1,000 bonds, into 24.0964shares of our common stock per bond, which equals to a conversion price of $41.50 per share, subject to adjustments, at any time prior to maturity. Holders who convert their Convertible Notes in connection with certain fundamental changes may be entitled to a make-whole premium in the form of an increase in the conversion rate. A fundamental change will be deemed to have occurred upon a change of control, liquidation or a termination of trading. The make-whole premium, depending on the price of the stock and the date of the fundamental change, may range from 6.0241 to 0.1881shares per bond, when the stock price ranges from $33.20 to $150.00, respectively. If a fundamental change of our company occurs, the holder may require us to purchase all or a part of their Convertible Notes at a price equal to 100% of the principal amount of the Convertible Notes to be purchased plus accrued and unpaid interest, if any. We may, at our option, instead of paying the fundamental change purchase price in cash, pay it in our common stock valued at a 5% discount from the market price of our common stock for the 20 trading days immediately preceding and including the third day prior to the date we are required to purchase the Convertible Notes, or in any combination of cash and shares of our common stock. This offering provided net proceeds of approximately $121.0million. We used the proceeds for (1)a simultaneous share buyback of 301,000shares at $33.20 for a total of approximately $10.0million and (2)the net cost of $13.0million related to the Note Hedge and Warrants, which transactions were designed to limit our exposure to potential dilution from conversion of the Convertible Notes. These transactions resulted in net cash proceeds of approximately $98.3million. The estimated fair value of the Convertible Notes as of October 26, 2007 and April 27, 2007 was $102.0million and $115.0million, respectively. Market quotes obtained from brokers were used to estimate the fair value of this debt. 10 Convertible Notes Indenture Default Notice Pursuant to the Indenture, we are required to deliver to the Trustee “within 15days after we file them” with the SEC copies of all Annual Reports on Form10-K and other information, documents and other reports that we are required to file with the SEC pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934, as amended (“Exchange Act”). In July 2006, we received the Notice of Default from the Trustee, pursuant to which the Trustee asserted that we are in default under the Indenture as a result of our failure (1)to file with the SEC our 2006 Form10-K by July12, 2006 and (2)to deliver a copy of the 2006 Form10-K to the Trustee by July27, 2006. In October 2006, we received the Notice of Acceleration from the Trustee informing us that, pursuant to the Indenture, the Trustee has declared the Convertible Notes due and payable at their principal amount, together with accrued and unpaid interest, and fees and expenses, and demanding that all principal, interest, fees and expenses under the Convertible Notes be paid to the Trustee immediately. We believe that no default occurred under the Indenture. For a more detailed description of the lawsuit, refer to “Note13.— Litigation— Indenture Default Litigation.” Until this matter is finally resolved, we have included these Convertible Notes as a current liability on our consolidated balance sheets as of October 26, 2007 and April27, 2007. Registration Rights Agreement On September27, 2005, we entered into a registration rights agreement (the “Registration Rights Agreement”) in connection with our issuance of the Convertible Notes. Under the terms of the Registration Rights Agreement, we were required to file a registration statement for the Convertible Notes and the shares into which the Convertible Notes are convertible on or before July14, 2006 and to use reasonable best efforts to cause the registration statement to become effective on or before October12, 2006. Due to delays in completing our consolidated financial statements for the fiscal year ended April28, 2006, we did not file the required registration statement until April 27, 2007, and we have not obtained effectiveness of the registration statement. As a result of failing to file the registration statement and obtain its effectiveness on a timely basis, we are obligated by the terms of the Registration Rights Agreement to pay specified liquidated damages to the holders of the Convertible Notes for the period during which the failure continues. Such liquidated damages per year equal 0.25% of the principal amount of the outstanding Convertible Notes during the first 90-day period (a total of $78,125 for the first 90days) and 0.50% of the principal amount of the outstanding Convertible Notes for the period commencing 91days following the failure to file the registration statement (an additional $156,250 for each 90-day period during which the failure to obtain the effectiveness of the registration statement continues). The liquidated damages are payable in arrears on each date on which interest payments are payable. In compliance with the requirements of the Financial Accounting Standards Board (“FASB”) staff position (“FSP”) applicable to the Emerging Issues Task Force (“EITF”) FSP EITF 00-19-2 “Accounting for Registration Payment Arrangements,” (“FSP EITF 00-19-2”), during the period ended July 27, 2007, we recognized the cost of these liquidated damages that were due up to September 27, 2007, the date when our obligations under the Registration Rights Agreement expire. We adopted FSP EITF00-19-2 on April 28, 2007 resulting in an adjustment in the amount of approximately $0.3 million to the beginning balance in accumulated deficit and accrued liabilities in the Consolidated Balance Sheet as of July 27, 2007. Approximately $56,000 was recorded in accrued liabilities in the Consolidated Balance Sheet as of April 27, 2007 and zero as of October 26, 2007.The total liquidated damages accrued were paid on September 27, 2007 in compliance with our obligations under the Indenture. Our obligation to procure the effectiveness of the registration statement expired on September 27, 2007.On that date, the Convertible Notes became tradable under Section 144A of the Securities Exchange Act of 1934, as amended, by persons who are not our affiliates. 11 Note9.Convertible Note Hedge and Warrants On September 27, 2005, we issued $125.0 million of Convertible Notes due in 2012, purchased a hedge on the Convertible Notes (the “Note Hedge”) for $38.2 million which matures in September 2012 and sold warrants (“Warrants”) for $25.2 million that mature in September 2012. The Convertible Notes are convertible into approximately three million shares of our common stock. We purchased the Note Hedge to enable the purchase of approximately three million shares of our common stock at an exercise price of $41.50 per share. We issued the Warrants to sell approximately three million shares of our common stock at an exercise price of $50.00 per share. The purpose of the purchase of the Note Hedge and the sale of the Warrants was to limit our exposure to potential dilution from conversion of the Convertible Notes subject to the bond offering. The Note Hedge and the Warrants are recorded in stockholders’ deficit on the Consolidated Balance Sheets. Note 10.Comprehensive Loss We follow FAS No. 130, "Reporting Comprehensive Income," in accounting for comprehensive income (loss) and its components. The comprehensive loss for the thirteen weeks ended October 26, 2007 and October 27, 2006 was approximately $3.9 million and $12.5 million, respectively.The comprehensive loss for the twenty-six weeks ended October 26, 2007 and October 27, 2006 was approximately $12.3 million and $21.1 million, respectively. Note11.Income Taxes We account for income taxes under the asset and liability method. Under this method, deferred income taxes reflect the impact of temporary differences between financial accounting and tax basis of assets and liabilities. The differences relate primarily to the deductibility of certain accruals and reserves and the effect of tax loss and tax credit carry-forwards not yet utilized. Deferred tax assets are evaluated for realization based on a more-likely-than-not criterion in determining if a valuation allowance should be provided. We estimate our effective tax rate for the twenty-six weeks ended October 26, 2007 to be less than 1%, due primarily to the change in the balance of our valuation allowance combined with state tax and tax on foreign operations.The effective tax rate represents our estimate of the rate expected to be applicable for the full fiscal year.In August 2004 and August 2006, we experienced ownership changes as defined in Section 382 of the IRC. Our ability to utilize certain net operating losses to offset future taxable income in any particular year may be limited pursuant to Section 382 of the IRC.Due to our operating loss history and possible limitations pursuant to Section 382 of the IRC, we have established a valuation allowance that fully offsets our net deferred tax assets, including those related to tax loss carry-forwards, resulting in no regular U.S. federal income tax expense or benefit for financial reporting purposes. In June 2006, the FASB issued FAS Interpretation No. 48, “Accounting for Uncertainty in Income Taxes — an interpretation of FASB Statement No. 109,” (“FIN 48”). This interpretation clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements in accordance with FASB Statement No. 109.This interpretation prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. This interpretation also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure, and transition. As a result of implementing FIN 48 effective April 28, 2007, we reduced our deferred tax assets and the associated valuation allowance for gross unrecognized tax benefits by approximately $5.6 million. There was no adjustment to our accumulated deficit as a result of unrecognized tax benefits because of the full valuation allowance against the related deferred tax assets.The amount of unrecognized tax benefits did not materially change during the thirteen weeks ended October 26, 2007. If the unrecognized tax benefits are ultimately recognized, they would have no impact on the effective tax rate due to the existence of the valuation allowance. 12 We expect that the amount of unrecognized tax benefits will change in the next 12 months due to expiring credit carry-forwards; however, we do not expect the change to have any impact on our results of operations or financial position because of the existence of the valuation allowance.We are not under audit by the Internal Revenue Service (“IRS”) or any states in connection with income taxes.We are subject to income tax examinations for our U.S. federal income taxes, non-US income taxes and state and local income taxes for fiscal 1993 and subsequent years, with certain exceptions.On November 29, 2007 we received notification from the IRS, indicating that they are planning a remote examination with respect to stock option activity. Our policy is to recognize interest and penalties accrued on unrecognized tax benefits as a component of administrative expense.As of the date of adoption of FIN 48, we did not have any accrued interest or penalties associated with any unrecognized tax benefits, nor was any interest expense recognized during the thirteen weeks ended October 26, 2007. Note12.Loss Per Share FAS No. 128, "Earnings Per Share," (“FAS 128”) requires dual presentation of earnings per share (“EPS”): basic EPS and diluted EPS. Basic EPS is computed by dividing net earnings or loss applicable to common shareholders by the weighted average number of common shares outstanding for the period. Diluted EPS includes dilutive stock options and unvested restricted stock that are considered common stock equivalents using the treasury stock method. The following table sets forth the computation of basic and diluted net loss per share of common stock: Forthe Thirteen Weeks Ended For the Twenty-Six Weeks Ended October 26, 2007 October 27, 2006 October 26, 2007 October 27, 2006 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Numerator: Net loss $ (4,077,340 ) $ (12,493,703 ) $ (12,240,803 ) $ (21,027,090 ) Denominator: Basic weighted average sharesoutstanding 26,529,485 25,418,018 26,441,601 25,366,234 Effect of dilutive securities – Diluted weighted averageshares outstanding 26,529,485 25,418,018 26,441,601 25,366,234 Basic loss per share $ (0.15 ) $ (0.49 ) $ (0.46 ) $ (0.83 ) Diluted loss per share $ (0.15 ) $ (0.49 ) $ (0.46 ) $ (0.83 ) Excluded from the computation of diluted EPS for the thirteen and twenty-six weeks ended October 26, 2007 were outstanding options to purchase stock and unvested restricted stock of approximately 5.1 million common shares, because to include them would have been anti-dilutive due to the net loss.Excluded from the computation of diluted EPS for the thirteen and twenty-six weeks ended October 27, 2006 were outstanding options to purchase stock and unvested restricted stock of approximately 6.8 million common shares, because to include them would have been anti-dilutive due to the net loss. 13 We issued $125.0 million in Convertible Notes during the thirteen weeks ended October 28, 2005 and, in conjunction with the Convertible Notes, purchased a Note Hedge and sold Warrants. The Convertible Notes are convertible into approximately three million shares of our common stock. Dilution is measured in accordance with the "if converted" method of FAS 128 which assumes conversion of the Convertible Notes and adjusts net earnings (loss) for interest expense net of tax; however, due to net operating losses, the Convertible Notes are anti-dilutive and are not included in the computation of diluted EPS.We purchased the Note Hedge to buy approximately three million shares of our common stock at an exercise price of $41.50 per share.Purchased call options are anti-dilutive and are not included in the computation of diluted EPS.We issued Warrants to sell approximately three million shares of our common stock at an exercise price of $50.00 per share. In accordance with the treasury stock method of FAS 128, the Warrants are not included in the computation of diluted EPS because the Warrants’ exercise price is greater than the average market price of our common stock. Note13.Litigation We are named as a defendant in lawsuits or the subject of governmental inquiries from time to time arising in the ordinary course of business. The outcome of these lawsuits or other proceedings cannot be predicted with certainty and may have a material adverse effect on our consolidated financial position or results of operations. Indenture Default Litigation In July 2006, we received the Notice of Default from the Trustee, pursuant to which the Trustee asserted that we were in default of our obligations under the Indenture with respect to our Convertible Notes, as well as a subsequent Notice of Acceleration from the Trustee informing us that, pursuant to the Indenture, the Trustee declared the Convertible Notes due and payable at their principal amount, together with accrued and unpaid interest, fees and expenses, and demanding that all principal, interest, fees and expenses under the Convertible Notes be paid to the Trustee immediately. We filed a declaratory judgment action on October3, 2006 in Texas state court seeking a declaration that no event of default has occurred under the Indenture. In January 2007, the Trustee removed the lawsuit to the U.S.District Court for the Southern District of Texas and filed an answer and counterclaim seeking damages for the alleged default. In March 2007, the Trustee filed a motion for partial summary judgment seeking a determination that an event of default has occurred under the Indenture. In April 2007, we responded to the Trustee’s motion and filed a cross-motion for summary judgment seeking a declaration that no event of default has occurred. On June13, 2007, the federal district court granted our motion for summary judgment and denied the Trustee’s motion, declaring that “Cyberonics satisfied its contractual obligations and has not breached the Agreement.” The Trustee has appealed the federal district court’s decision to the U.S. Court of Appeals for the Fifth Circuit.We are vigorously defending the district court’s favorable judgment; however, an adverse result in this lawsuit could have a material adverse effect on us, our consolidated financial position, our results of operations and cash flow.If the court of appeals reverses the district court’s decision and determines that a default occurred under the Indenture, then all unpaid principal and accrued interest on the outstanding Convertible Notes could be due and payable immediately unless we negotiate an amendment to the terms of the Indenture. If the principal and accrued interest on the outstanding Convertible Notes must be repaid immediately, we may not have or be able to obtain access to the funds needed to repay the indebtedness. If we were not able to secure additional financing, our ability to continue as a going concern would be uncertain, and we may be forced to seek protection under the Bankruptcy Code. Stockholder Derivative Litigation We are named as a nominal defendant in a stockholder derivative lawsuit brought on behalf of the company styled Rudolphv. Cummins, etal pending in the U.S. District Court for the Southern District of Texas, Houston Division, naming several of our current and former officers and directors as defendants, alleging purported improprieties in our issuance of stock options and the accounting related to issuances. The operative Amended Complaint also purports to state a putative class action claim against the individual defendants for violation of Section14(a) of the Exchange Act, as well as claims against the individual defendants for breach of fiduciary duty, gross mismanagement and corporate waste, against the officer defendants for unjust enrichment, and against certain individual defendants for insider trading. 14 We are also named as a nominal defendant in five stockholder derivative lawsuits brought on behalf of the company in the District Court of Harris County, Texas, including Smithv. Cummins, pending in the 189th District Court, Adelv. Cummins, pending in the 234thDistrict Court, McKeehanv. Cummins, pending in the 11thDistrict Court, Nussbaumv. Cummins, pending in the 215thDistrict Court and Wunschelv. Cummins, pending in the 165thDistrict Court. They allege purported improprieties in our issuance of stock options and the accounting related to such issuances. These cases were consolidated into a single case, In re Cyberonics, Inc. Derivative Litigation, in the 189th District Court of Harris County in January 2007 (together with Rudolph v. Cummins, the “Derivative Lawsuits”). On November18, 2006, our Board formed a Special Litigation Committee (“SLC”) to investigate, analyze and evaluate the claims raised in the Derivative Lawsuits and to determine the actions, if any, we should take with respect to the derivative claims, including whether to pursue, to seek to dismiss or to attempt to resolve the derivative claims in the best interests of us and our stockholders. On December18, 2006, we moved to stay all proceedings in the Derivative Lawsuits pending the completion of the SLC process. In April 2007, the federal district court entered an order staying the Rudolph case for 90days to permit the SLC to complete its investigation.In August and October 2007, the federal district court extended the stay of the Rudolph case. On October 16, 2007, the Company and the individual defendants reached an agreement in principle, set forth in a memorandum of understanding (“MOU”) with plaintiffs, to settle claims alleged in the Derivative Lawsuits.The settlement, which is subject to a stipulation of settlement to be approved by the parties thereto, the SLC of our Board, and our insurer, provides in pertinent part as follows: · All claims in the Derivative Lawsuits will be dismissed with prejudice. · There will be no admission of liability by any defendant. · All claims that were or could have been asserted in the Derivative Lawsuits against us, all individual defendants, and KPMG LLP will be released, excluding any claim we may have under the resignation agreements of Robert P. Cummins and Pamela B. Westbrook with respect to their ongoing obligations under those agreements. · The plaintiffs will seek court approval for an award of attorneys fees and reimbursement of expenses in an amount not to exceed $650,000 to be paid solely by us or our insurer, which approval the settling defendants will not oppose. · The settlement will become effective and any award of fees and expenses to the plaintiffs’ counsel will become payable only if and when the following conditions are satisfied: o the SLC and our insurer approve the settlement documentation; o the plaintiffs complete confirmatory discovery demonstrating to the reasonable satisfaction of plaintiffs’ counsel that the settlement is fair and reasonable; o the court in In re Cyberonics, Inc. Derivative Litigation enters a judgment, after notice and opportunity for a final hearing, approving the settlement and dismissing with prejudice the claims against all defendants; o the court in Rudolph v. Cummins enters a judgment dismissing with prejudice the claims against all defendants without costs; and o the foregoing judgments become final judgments no longer subject to review. · The MOU is null and void if any of the foregoing conditions is not satisfied. At this time, there can be no assurance that the conditions for settlement as set forth in the MOU, including final court approval, will be met.In connection with the above MOU, we recognized a liabilityof $650,000 as of October 26, 2007, along with the corresponding receivable of $650,000 for insurance recovery. Securities ClassAction Lawsuit On June17, 2005, a putative class action lawsuit was filed against us and certain of our current and former officers, in the United States District Court for the Southern District of Texas. The lawsuit is styled Richard Darqueav. Cyberonics Inc., et al., Civil Action No.H:05-cv-02121. A second lawsuit with similar allegations, styled
